United States Court of Appeals
                    For the First Circuit


No. 06-2029
                   UNITED STATES OF AMERICA,
                           Appellee,

                              v.

                          JOHN CORREY,
                     Defendant, Appellant.


No. 06-2156
                   UNITED STATES OF AMERICA,
                           Appellee,

                              v.

              RAYMOND NICOLAI-CABASSA, A/K/A RAY,
                     Defendant, Appellant.


No. 06-2496
                   UNITED STATES OF AMERICA,
                           Appellee,

                              v.

                      RAMÓN FLORES-PLAZA,
                     Defendant, Appellant.


No. 06-2497
                   UNITED STATES OF AMERICA,
                           Appellee,

                              v.

                          ANGEL CASAS,
                     Defendant, Appellant.
No. 06-2498
                    UNITED STATES OF AMERICA,
                            Appellee,

                                v.

                        JOSÉ BONILLA-LUGO,
                      Defendant, Appellant.


No. 06-2589
                    UNITED STATES OF AMERICA,
                            Appellee,

                                v.

              ANGEL LUIS PIZARRO-MORALES, A/K/A WEE,
                       Defendant, Appellant.



                           ERRATA SHEET


     The opinion of this Court issued on June 18, 2009 is amended
as follows:

     On p. 6, line 19:    Insert after 43, ", since that is the
maximum offense level provided for in the guidelines."

     On page 25, line 22: change "appellants'" to "appellant's"

     On page 40, line 11: change "contest" to "contests"

     On page 41, line 15: insert a "§" between "U.S.S.G." and
"1B1.3"




                               -2-